HALL, District Judge,
said that he was in doubt as to the true construction of the section (53) in respect of the spigot hole prohibition, and were this a civil action which might be reheard upon appeal from his decision, he would give a judgment for the government; this being a criminal action, admitting of no appeal, he would order a verdict for the defendant, admitting at the same time that his doubts preponderated against the views taken by the commissioner and district attorney as to the prohibitive force of the section. It would seem that some action should now be taken to clear up the verbiage of section 53.